DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 31-61 are rejected under 35 U.S.C. 103 as being unpatentable over Unno [US 5,805,273 A] in view of Miyajima [US 2005/0140947 A1].

Regarding claims 1, 44 and 59, Unno discloses an exposure apparatus (Fig. 1) / an exposure method (Col. 3 lines 35-57)/ a method of manufacturing an article (Figs. 34 and 35), that performs an exposure operation to expose a substrate (Wa) via a projection optical system (9), the exposure apparatus comprising: a temperature adjuster (as shown Figs. 2, 9, 14, 25, 31) including a first temperature controller (one of 13, 14, 221, 222, 332-339, 381-388); and a second temperature controller (other of 13, 14, 221, 222, 332-339, 381-388) arranged at positions different from each other (as shown Figs. 2, 9, 14, 25, 31), configured to control a temperature 
during a first period in which the exposure operation is performed, a first non-uniform temperature distribution on the optical element so as to reduce a change in an aberration of the projection optical system due to the exposure operation being, performed (Col. 11 lines 13-27, Col. 14 lines 11-20); and
during a second period which follows the first period, a second non-uniform temperature distribution on the optical element so as to reduce a change in the aberration of the projection optical system (as shown in Figs. 25, 26, 31, 33, see also Col. 11 lines 13-27, Col. 14 lines 11-20)
wherein the first non-uniform temperature distribution and the second non- uniform temperature distribution are formed by respectively controlling the first temperature controller (one of 13, 14, 221, 222, 332-339, 381-388) and the second temperature controller (other of 13, 14, 221, 222, 332-339, 381-388) such that a first region of the optical element temperature-controlled by the first temperature controller and a second region of the optical element temperature-controlled by the second temperature controller are different from each other (as shown Figs. 2, 9, 14, 25, 26, 31, 33).

Unno does not explicitly teach where the second period follows the first period, in which the exposure operation is not performed.
However, Unno discloses wherein providing a measuring means, a feedback system and wherein the temperature adjusting devices applied to the optical elements may be controlled independently from each other, such that the rotationally asymmetric wavefront aberration of the 
Therefore, it would have been obvious to one of ordinary skill in the art to correct for aberration during both exposure time and non-exposure time, as taught by Miyajima in the system of Unno wherein aberration of the projection optical system due to the exposure operation being not performed is corrected because such a modification provides precise correction of the aberration of the projection lens.

Regarding claims 31 and 45, Unno discloses wherein: the first temperature controller applies a first temperature distribution to the optical element in the first period and the second temperature controller applies a second temperature distribution to the optical element in the second period, and the first temperature distribution and the second temperature distribution have opposite phases (as shown Figs. 2, 9, 14, 25, 26, 31, 33).

Regarding claims 32 and 47, Unno discloses wherein the first and second temperature controllers are arranged outside an effective diameter of the optical element (as shown Figs. 2, 9, 14, 25, 31).

Regarding claims 33 and 48, Unno discloses wherein the temperature adjuster is configured to reduce at least one NA component, where N is a natural number, of Zernike polynomials as the aberration (Col. 7 lines 10-22).

Regarding claims 34 and 49, Unno discloses wherein the temperature adjuster is configured to reduce astigmatism as the aberration Col. 8 lines 15-27).

Regarding claims 35-40 and 50-55, Unno in view of Miyajima discloses wherein the first period is from a start of a first exposure operation on a substrate to an end of a final exposure operation on the substrate, wherein the second period starts from the end of the final exposure operation on the substrate, wherein the first period is from a start of a first exposure operation on a first substrate of a first lot to an end of a final exposure operation on a final substrate of the first lot, wherein the second period is from the end of the final exposure operation on the final substrate of the first lot to the start of the first exposure operation on the first substrate of a second lot following the first lot, wherein the first period is from a start of an exposure operation on one shot region of a substrate to an end of the exposure operation on the one shot region of the substrate, wherein the second period is from the end of the exposure operation on the one shot region of the substrate to a start of the exposure operation on a next shot region of the substrate (in the combination of Unno and Miyajima the system can correct for aberration during both exposure time and non-exposure time (Col. 10 lines 28-59 of  Unno and as shown in Figs. 2B and 7 of Miyajima).

Regarding claims 41-43 and 56-58, Unno in view of Miyajima discloses wherein: the first temperature controller operates so as to reduce the change in the aberration of the projection optical system in the first period, and the second temperature controller operates so as to reduce the change in the aberration of the projection optical system in the second period, wherein: the first temperature controller and the second temperature controller operate so as to reduce the  and Miyajima the system can correct for aberration during both exposure time and non-exposure time to provide precise correction of the aberration of the projection lens (Col. 10 lines 28-59 of  Unno and as shown in Figs. 2B and 7 of Miyajima).

Regarding claim 46, Unno in view of Miyajima discloses wherein: the forming in the first period operates the first temperature controller in accordance with a first command value corresponding to an elapsed time from a start of the first period, and the forming in the second period operates the second temperature controller in accordance with a second command value corresponding to an elapsed time from a start of the second period (in the combination of Unno and Miyajima the system can correct for aberration during both exposure time and non-exposure time to provide precise correction of the aberration of the projection lens (Col. 10 lines 28-59 of  Unno and as shown in Figs. 2B and 7 of Miyajima).

Regarding claims 60 and 61, Unno discloses exposing a substrate with the exposure apparatus; developing the substrate exposed in the exposing; and processing the substrate developed in the developing to obtain the article (Figs. 34 and 35).

Response to Arguments

Applicant’s arguments with respect to claims 1 and 31-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882